Application for an order removing Justice John M. Murtagh from the trial of Indictment No. 1848 1/2-69, and for related relief, unanimously denied and petition dismissed, without costs and without disbursements. The ease has been assigned for trial in accordance with the Rules of the Supreme Court for New York and Bronx Counties (part 2, rule II; 22 NYCRR 661.2). We are satisfied that the assignment of all matters preliminary to trial to Mr. Justice Murtagh by the Administrative Judge was a reasonable exercise of the powers conveyed by section 217 of the Judiciary Law, entirely proper under the circumstances and we approve it. There is no showing of bias or prejudice and petitioners consequently have no standing to object to the procedure followed. Concur — Capozzoli, J. P., McGivern, Nunez and Steuer, JJ.